In re Hon. Rudolph F. Becker; applying for motion for clarification of order on writ granted with order dated October 2, 1987, 512 So.2d 855, from Criminal District Court, Parish of Orleans, No. 244-076.
Clarification granted. A trial judge’s determination to impose uniformly the most severe sanction provided by the legislature for a particular offense does not accord with the goal of individualizing sentences in Louisiana. La.C.Cr.P. art. 894.1; State v. Jackson, 360 So.2d 842 (La.1978).. When faced with the decision of whether, to sus*123pend a life sentence for heroin distribution under the pre-1977 law, the trial judge should consider all of the circumstances of the case, including the facts of the offense, the seriousness of the crime, and the personal history of the offender. State v. Jackson, supra.